 

FIRST AMENDMENT TO CERTAIN LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO CERTAIN LOAN DOCUMENTS (the “Amendment”) is made
effective as of this 15th day of February, 2018 (the “Effective Date”), by and
between WSI INDUSTRIES, INC., a Minnesota corporation (“Borrower”), and
TRADITION CAPITAL BANK, a Minnesota banking corporation (“Lender”).

 

RECITALS

 

WHEREAS, Borrower entered into a Revolving Promissory Note in favor of Lender
dated February 15, 2017 (the “Note”) in the principal amount of One Million Five
Hundred Thousand and 00/100 Dollars ($1,500,000.00) (the “Loan”); and

 

WHEREAS, Borrower and Lender entered into a Loan Agreement dated February 15,
2017 (the “Loan Agreement”), wherein are contained the terms and conditions of
the Loan, including using the proceeds of the Loan for purposes more fully set
forth therein; and

 

WHEREAS, as and for partial security for the Note, Borrower executed in favor of
Lender a Security Agreement dated February 15, 2017 (the “Security Agreement”),
pledging as collateral all accounts receivable, inventory, equipment and
intangibles of the Borrower, perfected pursuant to a UCC Financing Statement
filed with the Minnesota Secretary of State on March 3, 2017, as Filing No.
938424500030; and

 

WHEREAS, as and for partial security for the Note, WSI Industries, Co., a
Minnesota corporation (“WSI Co”). executed in favor of Lender a Security
Agreement dated February 15, 2017 (the “Security Agreement”), pledging as
collateral all accounts receivable, inventory, equipment and intangibles of WSI
Co, perfected pursuant to a UCC Financing Statement filed with the Minnesota
Secretary of State on March 3, 2017, as Filing No. 938424500042; and

 

WHEREAS, as and for partial security for the Note, WSI Rochester, Inc., a
Minnesota corporation (“WSI Rochester”), executed in favor of Lender a Security
Agreement dated February 15, 2017 (the “Security Agreement”), pledging as
collateral all accounts receivable, inventory, equipment and intangibles of the
WSI Rochester, perfected pursuant to a UCC Financing Statement filed with the
Minnesota Secretary of State on March 3, 2017, as Filing No. 938424500054; and

 

WHEREAS, WSI Co and WSI Rochester (each, a “Guarantor” and collectively, the
“Guarantors”) each executed a Guaranty dated February 15, 2017 (each, a
“Guaranty” and collectively, the “Guaranties”), guarantying the prompt payment
of the Loan and performance of covenants thereunder, as more fully set forth in
each Guaranty; and

 

WHEREAS, Borrower desires to extend the Maturity Date to February 15, 2019 (the
“Requested Change”); and

 

WHEREAS, Lender is agreeable to the Requested Change, all as more fully set
forth herein.

 

 

 

 

NOW, THEREFORE, for adequate and valuable consideration, the parties hereby
agree as follows:

 

1. The Maturity Date of the Loan is hereby extended to February 15, 2019. All
references to the Maturity Date in the Loan Documents (as defined in the Loan
Agreement) shall be to February 15, 2019. Borrower shall be required to continue
to make monthly payments of accrued interest on the 15th of each month until the
Maturity Date, when the entire unpaid principal, accrued and unpaid interest and
other charges shall be due and payable in full.

 

2. All Loan Documents (as defined in the Loan Agreement) executed by the
Borrower in favor of the Lender in connection with the Loan shall remain in full
force and effect except as expressly modified herein.

 

3. All defined terms shall have the meaning ascribed to them in the Loan
Agreement.

 

4. This Amendment may be executed in counterparts, each of which shall be
effective upon delivery and thereafter shall be deemed an original, and all of
which shall be taken to be one and the same instrument, for the same effect as
if the parties hereto had signed the same signature page.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE TO FOLLOW.]

 

  -2- 

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, has duly
executed this Amendment as of the day and year first written above.

 

  BORROWER:         WSI INDUSTRIES, INC.,   a Minnesota corporation         By:
/s/ Paul D. Sheely     Paul D. Sheely   Its: Chief Financial Officer        
LENDER:         TRADITION CAPITAL BANK,   a Minnesota banking corporation      
  By /s/ Natalia Armitage     Natalia Armitage   Its: Senior Vice President

 

 

 



 



acknowledgement of guarantors

 

Each undersigned Guarantor has unconditionally and irrevocably guaranteed the
payment and performance of the debts, liabilities and obligations of the
Borrower to the Lender pursuant to the terms of each such Guarantor’s Guaranty
dated February 15, 2017, as may be amended from time to time (“Guaranty”), which
obligations relate to the Loan Documents (as defined in the Loan Agreement) for
the Note (as defined in the Loan Agreement). Each Guarantor acknowledges that it
has received a copy of this First Amendment to Certain Loan Documents
(“Amendment”) amending the Loan Documents. Each Guarantor agrees and
acknowledges that the Amendment shall in no way impair or limit the rights of
the Lender under each such Guarantor’s Guaranty, that each Guarantor hereby
confirms that by each such Guarantor’s Guaranty that each Guarantor continues to
unconditionally and irrevocably guaranty the full prompt payment and performance
of the debts, liabilities and obligations of the Borrower to Lender including,
without limitation, any obligations under the Loan Documents, all as more fully
set forth in each Guarantor’s Guaranty. Each Guarantor hereby confirms that each
such Guarantor’s Guaranty remains in full force and effect, enforceable against
each such Guarantor in accordance with its terms.

 

This acknowledgement shall not be construed, by implication or otherwise, as
imposing any requirement that the Lender notify or seek the consent of any
Guarantor, relative to any past or future extension of credit, modification,
extension or other action with respect thereto. In order for any such extension
of credit or modification, extension or other action with respect thereto be
subject to the Guaranty, it being expressly acknowledged and affirmed that each
Guarantor has under each such Guarantor’s Guaranty, consented to the
modifications on extensions and other actions with respect thereto, without any
notice thereof.

 

IN WITNESS WHEREOF, the undersigned Guarantors have executed this Acknowledgment
of Guarantors effective as of February 15, 2018.





 

WSI ROCHESTER, INC.,     WSI INDUSTRIES, CO.,   a Minnesota corporation     a
Minnesota corporation             By: /s/ Paul D. Sheely   By: /s/ Paul D.
Sheely  

Paul D. Sheely



   

Paul D. Sheely

Its:

Chief Financial Officer



  Its:

Chief Financial Officer



 

 -2-  

 

 

